













[afglogo.jpg]


AMERICAN FINANCIAL GROUP, INC.
2015 STOCK INCENTIVE PLAN
(as amended effective February 23, 2016)




--------------------------------------------------------------------------------




AMERICAN FINANCIAL GROUP, INC.


2015 STOCK INCENTIVE PLAN
ARTICLE 1
OBJECTIVES
The objectives of this 2015 Stock Incentive Plan (the “Plan”) are to enable
American Financial Group, Inc. (the “Company”) to compete successfully in
retaining and attracting key employees of outstanding ability, to stimulate the
efforts of such employees toward the Company’s objectives and to encourage the
identification of their interests with those of the Company’s shareholders.
ARTICLE 2
DEFINITIONS
For purposes of this Plan, the following terms shall have the following
meanings:


2.1    “Award” means an award of a Stock Option, Stock Appreciation Right,
Restricted Stock Award, Stock Unit Award or Stock Award granted under the Plan.
2.2    “Award Agreement” means a written or electronic agreement entered into
between the Company and a Participant setting forth the terms and conditions of
an Award granted to a Participant.
2.3    “Beneficial Owner” or “Beneficial Ownership” has the meaning given in
Rule 13d-3 under the Exchange Act.
2.4    “Board” means the Board of Directors of the Company.
2.5    “Cause” has the meaning set forth in Section 12.2.
2.6    “Change in Control” has the meaning set forth in Section 11.2.1.
2.7    “Code” means the Internal Revenue Code of 1986, as amended, or any
successor legislation.
2.8    “Committee” means a committee designated by the Board of the Company. The
Committee shall be comprised of three or more directors, each of whom shall be
(1) a “Non-Employee Director” as defined in Rule 16b-3 promulgated under the
Exchange Act, (2) an “outside director” under Section 162(m) of the Code
(“Section 162(m)”) and (3) an “independent director” under rules adopted by the
New York Stock Exchange, in each case as such rules and sections may be amended,
superseded or interpreted hereafter.
2.9    “Common Stock” means the Company’s common stock, no par value.
2.10    “Disability” means a Participant being considered “disabled” within the
meaning of Section
409A(a)(2)(C) of the Code, unless otherwise provided in such Participant’s
applicable Award Agreement.
2.11    “Eligible Employee” means any individual who performs services for the
Company or any Subsidiary of the Company and is treated as an “employee” for
federal income tax purposes.
2.12    “Exchange Act” means the Securities Exchange Act of 1934.
2.13    “Fair Market Value” of a Share as of a given date shall (i) if the
Common Stock is then traded on the New York Stock Exchange, be the average of
the highest and lowest of the New York Stock Exchange composite tape market
prices at which the Shares shall have been sold regular way on the date as of
which fair market value is to be determined or (ii) if the Common Stock is not
then traded on the New York Stock Exchange but is quoted on the Nasdaq National
Market, be the average of the closing bid and asked prices for a Share on the

1

--------------------------------------------------------------------------------




date as of which Fair Market Value is to be determined, or, in the case of (i)
or (ii) if there shall be no such sale on such date, the next preceding day on
which such sales shall have occurred. If Common Stock is not listed on the New
York Stock Exchange or Nasdaq National Market on the date as of which Fair
Market Value is to be determined, the Committee shall determine in good faith
the Fair Market Value in whatever manner it considers appropriate. In all
events, for Awards intended to be exempt from Section 409A of the Code, Fair
Market Value shall be determined by the Committee in accordance with Section
409A of the Code.
2.14    “Good Reason” has the meaning set forth in 11.2.3.
2.15    “Grant Date” means the date designated by the Committee as the date upon
which an Award is granted.
2.16    “Incentive Option” means any Stock Option intended to be and designated
as an “Incentive Stock Option” within the meaning of Section 422 of the Code or
any successor provision.
2.17    “Non-Qualified Option” means any Stock Option that is not an Incentive
Option.
2.18    “Lindner Family” has the meaning set forth in Section 11.2.2.
2.19    “Option Price” or “Exercise Price” means the price per Share at which
Common Stock may be purchased upon the exercise of an Option.
2.20    “Participant” means a person to whom an Award has been granted pursuant
to this Plan.
2.21    “Performance Award” means a Restricted Stock Award, a Stock Unit Award
or a Stock Award, granted to a Participant under Article 10, which Award is
subject to the achievement of Performance Objectives during a Performance
Period.
2.22    “Performance Objectives” means the performance objectives established
pursuant to this Plan for Participants who have received Performance Awards.
2.23    “Performance Period” means the period designated for the achievement of
Performance Objectives.
2.24    “Qualified Performance-Based Award” means an Option, Stock Appreciation
Right, or Performance Award that is intended to qualify as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.
2.25    “Restricted Stock Award” means a grant of Shares to an Eligible Employee
under Article 7 that are issued subject to such vesting and transfer
restrictions as the Committee shall determine and set forth in an Award
Agreement.
2.26    “Retirement” means any termination of employment (other than by death or
Disability) by an employee who is at least 65 years of age, or 55 years of age
with at least ten years of employment with the Company or a Subsidiary of the
Company.
2.27    “Share” means one share of the Common Stock.
2.28    “Stock Appreciation Right” means a contractual right granted to an
Eligible Employee under Article 6 entitling such Eligible Employee to receive a
payment, representing the difference between the base price per Share of the
right and the Fair Market Value of a Share, at such time, and subject to such
conditions, as are set forth in the Plan and the applicable Award Agreement.
2.29    “Stock Award” means a grant of Shares to an Eligible Employee under
Article 9 that are issued free of vesting and transfer restrictions.

2

--------------------------------------------------------------------------------




2.30    “Stock Option” or “Option” means the right to purchase Shares granted
pursuant to this Plan.
2.31    “Stock Unit Award” means a contractual right granted to an Eligible
Employee under Article 8 representing notional unit interests equal in value to
a Share to be paid or distributed at such times, and subject to such conditions,
as set forth in the Plan and the applicable Award Agreement.
2.32    “Subsidiary” has the meaning set forth in Section 424(f) of the Code.
2.33    “Term” means the period beginning on a Grant Date and ending on the
expiration date of such Award.
2.34    “Transfer” means sale, assignment, pledge, encumbrance, alienation,
attachment, charge or other disposition, whether or not for consideration; and
the terms “Transferred” or “Transferable” have corresponding meanings.
ARTICLE 3
ADMINISTRATION; PARTICIPATION AND AWARDS
3.1    The Committee. This Plan shall be administered and interpreted by the
Committee.


3.2    Committee Authority. The Committee shall have such powers and authority
as may be necessary or appropriate for the Committee to carry out its functions
as described in the Plan. Subject to the express limitations of the Plan, the
Committee shall have authority in its discretion to determine, after considering
management’s recommendations with respect to Eligible Employees excluding the
Company’s executive officers, the Eligible Employees to whom, and the time or
times at which, Awards may be granted, the number of Shares, units or other
rights subject to each Award, the exercise, base or purchase price of an Award
(if any), the time or times at which an Award will become vested, exercisable or
payable, the performance goals and other conditions of an Award, the duration of
the Award, and all other terms of the Award. The Committee shall determine the
terms and conditions of all Awards granted to Participants. Subject to the terms
of the Plan, the Committee shall have the authority to amend the terms of an
Award in any manner that is not inconsistent with the Plan, provided that no
amendment may be made to any outstanding Award that would materially adversely
affect the rights of the Participant with respect to such Award without the
written consent of such Participant. The Committee shall also have discretionary
authority to interpret the Plan, to make factual determinations under the Plan,
and to make all other determinations necessary or advisable for Plan
administration, including, without limitation, to correct any defect, to supply
any omission or to reconcile any inconsistency in the Plan or any Award
Agreement hereunder. The Committee may prescribe, amend, and rescind rules and
regulations relating to the Plan. The Committee’s determinations under the Plan
need not be uniform and may be made by the Committee selectively among
Participants and Eligible Employees, whether or not such persons are similarly
situated. The Committee shall, in its discretion, consider such factors as it
deems relevant in making its interpretations, determinations and actions under
the Plan including, without limitation, the recommendations or advice of any
officer or employee of the Company or such attorneys, consultants, accountants
or other advisors as it may select. All interpretations, determinations and
actions by the Committee shall be final, conclusive, and binding upon all
parties, including the Company, its shareholders and all Participants.
3.3    Delegation of Authority. To the extent permitted by applicable law and
the rules of any exchanges upon which the Shares may be listed, the Committee
may, by resolution, authorize one or both of the Co-Chief Executive Officers (or
the Chief Executive Officer in the event that only one person serves in such
capacity) (an “Authorized Officer”) to do one or both of the following on the
same basis as the Committee: (i) to designate Participants to be recipients of
Awards under this Plan, and (ii) to determine the size of any such Awards;
provided, however, that (A) the Committee shall not delegate such
responsibilities to any Awards granted to a Participant who is an executive
officer or a more than 10% beneficial owner of any class of the Company’s equity
securities that is registered pursuant to Section 12 of the Exchange Act, as
determined by the Board in accordance with Section 16 of the Exchange Act, and
(B) the resolution providing for such authorization sets forth the maximum total
number of Shares the Authorized Officer(s) may grant. In no event shall any such
delegation of authority be permitted with

3

--------------------------------------------------------------------------------




respect to Awards to any person who is a covered employee under Section 162(m)
of the Code. The Committee shall also be permitted to delegate to any
appropriate officer or employee of the Company responsibility for performing
certain ministerial functions under the Plan, except that no such delegation
shall be permitted with respect to Qualified Performance-Based Awards. In the
event that the Committee’s authority is delegated in accordance with the
foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the Committee’s delegation of authority
under this Plan shall have the same force and effect as if such action was
undertaken directly by the Committee and shall be deemed for all purposes of the
Plan to have been taken by the Committee.
3.4    Rule 16b-3; Section 162(m). The provisions of the Plan are intended to
ensure that no transaction under the Plan is subject to (and not exempt from)
the short-swing recovery rules of Section 16(b) of the Exchange Act and shall be
construed and interpreted in a manner so as to comply with such rules.
Notwithstanding the foregoing and any other provision of the Plan to the
contrary, if for any reason the Committee does not meet the requirements of Rule
16b-3 of the Exchange Act or Section 162(m) of the Code, such noncompliance with
the requirements of Rule 16b-3 of the Exchange Act and Section 162(m) of the
Code shall not affect the validity of Awards, interpretations or other actions
of the Committee.
3.5    Designation of Participants. All Eligible Employees are eligible to be
designated by the Committee to receive Awards and become Participants under the
Plan. The Committee has the authority, in its discretion, to determine and
designate from time to time those Eligible Employees who are to be granted
Awards, the types of Awards to be granted and the number of Shares or rights
subject to Awards granted under the Plan. In selecting Eligible Employees to be
Participants and in determining the type and amount of Awards to be granted
under the Plan, the Committee shall consider any and all factors that it deems
relevant or appropriate.


ARTICLE 4
SHARES SUBJECT TO PLAN
4.1    Shares. Subject to adjustment as provided in Section 4.2, the number of
Shares which may be issued under this Plan shall not exceed Three Million Five
Hundred Thousand (3,500,000) Shares. Shares issued and sold under the Plan may
be either authorized but unissued Shares or Shares held in the Company’s
treasury. To the extent that any Award involving the issuance of Shares is
forfeited, cancelled, returned to the Company for failure to satisfy vesting
requirements or other conditions of the Award, or is otherwise terminated
without an issuance of Shares being made thereunder, the Shares covered thereby
will no longer be counted against the foregoing maximum Share limitations and
may again be made subject to Awards under the Plan pursuant to such limitations.
Any Awards or portions of Awards that are settled in cash and not in Shares
shall not be counted against the foregoing maximum Share limitations. The number
of Shares subject to Awards granted under the Plan to any single Participant
shall not exceed, in the aggregate, 500,000 Shares per year (subject to
adjustment as provided in Section 4.2). The number of Shares subject to Stock
Options and Stock Appreciation Rights granted under the Plan to any single
Participant shall not exceed, in the aggregate, 500,000 Shares per fiscal year
(subject to adjustment as provided in Section 4.2). These per-Participant limits
shall be construed and applied consistently with Code Section 162(m) and the
regulations thereunder.
4.2    Adjustment Provisions. If there shall occur any change with respect to
the outstanding Shares by reason of any recapitalization, reclassification,
stock dividend, extraordinary dividend, stock split, reverse stock split or
other distribution with respect to the Shares, or any merger, reorganization,
consolidation, combination, spin-off or other similar corporate change, or any
other change affecting the Common Stock, the Committee may, in the manner and to
the extent that it deems appropriate and equitable to the Participants and
consistent with the terms of the Plan, cause an adjustment to be made in (i) the
maximum number and kind of Shares provided in Section 4.1, (ii) the number and
kind of Shares, units or other rights subject to then outstanding Awards, (iii)
the exercise or base price for each Share, unit or other right subject to then
outstanding Awards, and (iv) any other terms of an Award that are affected by
the event. Notwithstanding the foregoing, in the case of Incentive Stock
Options, any such adjustments shall, to the extent practicable, be made in a
manner consistent with the requirements of Section 424(a)

4

--------------------------------------------------------------------------------




of the Code; and, in the case of Options and Stock Appreciation Rights such
adjustments shall be in compliance with Section 409A of the Code.
ARTICLE 5
STOCK OPTIONS
5.1    Grants. Each Option granted shall be designated as either a Non-Qualified
Option or an Incentive Option. One or more Stock Options may be granted to any
Eligible Employee.
5.2    Incentive Options. Any Option designated by the Committee as an Incentive
Option will be subject to the general provisions applicable to all Options
granted under the Plan plus the following specific provisions:
5.2.1    If an Incentive Option is granted to a person who owns, directly or
indirectly, stock representing more than 10% of (i) the total combined voting
power of all classes of stock of the Company and its Subsidiaries, or (ii) a
corporation that owns 50% or more of the total combined voting power of all
classes of stock of the Company, then
(a)    the Option Price must equal at least 110% of the Fair Market Value on the
Grant Date; and
(b)    the term of the Option shall not be greater than five years from the
Grant Date.
5.2.2    The aggregate Fair Market Value of Shares, determined at the Grant
Date, with respect to which Incentive Options that may become exercisable for
the first time during any calendar year under this Plan or any other plan
maintained by the Company and its Subsidiaries shall not exceed $100,000
determined in accordance with Section 422(d) of the Code. To the extent that the
aggregate Fair Market Value of Shares with respect to which Incentive Options
become exercisable for the first time by any individual during any calendar
year, under all plans of the Company and its Subsidiaries, exceeds $100,000,
such Options shall be treated as Non-Qualified Options.
5.2.3    Notwithstanding anything in this Plan to the contrary, no term of this
Plan relating to Incentive Options shall be interpreted, amended or altered, nor
shall any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code, or, without the consent of
the Participants affected, to disqualify any Incentive Option under Section 422
of the Code.
5.2.4    Subject to adjustment as provided in Section 4.2, the number of Shares
which may be issued with respect to Incentive Options shall not exceed Three
Million Five Hundred Thousand (3,500,000) Shares.
5.2.5    Notwithstanding anything in this Plan to the contrary, no term of this
Plan relating to Incentive Options shall be interpreted, amended or altered, nor
shall any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code, or, without the consent of
the Participants affected, to disqualify any Incentive Option under Section 422
of the Code.
5.3    Terms of Options. Except as otherwise required by Section 5.2 and subject
to Section 5.7 and Article 12, Options granted under this Plan shall be subject
to the following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem desirable:
5.3.1    The Option Price shall be determined by the Committee at the Grant
Date, except that no Option may be granted for an Option Price less than 100% of
Fair Market Value on the Grant Date.
5.3.2    The Option Term shall be fixed by the Committee, but no Option shall be
exercisable more than ten years after its Grant Date.

5

--------------------------------------------------------------------------------




5.3.3    An Option shall be exercisable at such time or times and subject to
such terms and conditions as shall be specified in the Award Agreement,
provided, however, that an Option may not be exercised at any one time as to the
lesser of 100 Shares or the total number available for exercise at that time.
5.3.4    Stock Options shall terminate in accordance with Section 5.7.
5.4    Vesting of Stock Options. The Committee shall, in its discretion,
prescribe the time or times at which, or the conditions upon which, a Stock
Option or portion of a Stock Option shall become vested and/or exercisable, and
may accelerate the vesting or exercisability of any Stock Option at any time.
The requirements for vesting and exercisability of a Stock Option may be based
on the continued employment of a Participant with the Company or a Subsidiary of
the Company for a specified period (or periods) or on the attainment of
performance goals established by the Committee in its sole discretion.
5.5    Exercise of Options. Any Participant entitled to exercise an Option in
whole or in part, may do so by delivering a written notice of exercise to the
Company, Attention Corporate Secretary, at its principal office. The written
notice shall specify the number of Shares for which an Option is being exercised
and the Grant Date of the Option being exercised and shall be accompanied by
full payment in cash or by check of the Option Price for the Shares being
purchased and any withholding taxes. In addition, at the discretion of the
Committee, either as set forth in an Option Agreement or determined at the time
of exercise, the exercise price and withholding taxes may be paid:
5.5.1    By tender to the Company of Shares owned by the Participant having a
Fair Market Value not less than the exercise price;
5.5.2    By the assignment of the proceeds of a sale or loan with respect to
some or all of the Shares being acquired upon the exercise of the Option;
5.5.3    By such other consideration as may be approved by the Committee from
time to time to the extent permitted by applicable law; or
5.5.4    By any combination of the methods described above in Sections 5.5.1 to
5.5.3.
5.6    Limited Transferability of Options. Except as otherwise provided in
Section 14.4, no Stock Option shall be Transferable or exercisable by any person
other than the Participant except (i) upon the Participant’s death or
Disability, in accordance with Sections 5.7.3, 5.7.4 and 5.7.5 or (ii) in the
case of Non-Qualified Options only, for the Transfer of all or part of the Stock
Option to a Participant’s “family member” (as defined for purposes of and as set
forth in the Form S-8 registration statement under the Securities Act of 1933),
as may be approved by the Committee in its sole and absolute discretion at the
time of the proposed Transfer. The Transfer of a Non-Qualified Option may be
subject to such terms and conditions as the Committee may in its discretion
impose from time to time. Subsequent Transfers of a Non-Qualified Option shall
be prohibited other than in accordance with Sections 5.7.3, 5.7.4 and 5.7.5.
5.7    Termination of Stock Options. All Stock Options issued under this Plan
shall terminate as follows:
5.7.1    During any period of continuous employment or business relationship
with the Company or any Subsidiary of the Company, a Stock Option will be
terminated only if it is fully exercised or if it has expired by its terms or by
the terms of this Plan, including this Section 5.7. For purposes of this Plan,
any leave of absence approved by the Company or the Subsidiary of the Company
shall not be deemed to be a termination of employment.
5.7.2    If a Participant violates any terms of any written employment,
confidentiality or noncompetition agreement between the Company or any
Subsidiary of the Company and the Participant, all existing Stock Options
granted to such Participant will terminate. In addition, if at the time of such

6

--------------------------------------------------------------------------------




violation such Participant has exercised Stock Options but has not received
certificates for the Shares to be issued, the Company may void the Award and its
exercise. Any such actions by the Company shall be in addition to any other
rights or remedies available to the Company or the Subsidiaries of the Company
in such circumstances. In the event Section 5.7.2 and 5.7.4 both apply to a
situation, the provisions of Section 5.7.2 shall take precedence over the
provisions of Section 5.7.4 and govern the situation.
5.7.3    If a Participant’s employment by the Company or any Subsidiary of the
Company terminates by reason of death, unless otherwise determined by the
Committee, all Stock Options shall be fully vested and may thereafter be
exercised by the Participant or by the Participant’s beneficiary or legal
representative, for a period of one year or such longer period as the Committee
may specify at or after the grant in all cases other than Incentive Options, or
until the expiration of the stated term of such Stock Option, whichever period
is shorter.
5.7.4    If Participant’s employment by the Company or a Subsidiary of the
Company terminates by reason of Disability or Retirement, unless otherwise
determined by the Committee based upon, among other factors, the Participant’s
contributions to, and longevity with, the Company or any Subsidiary, all Stock
Options shall cease vesting as of the date of such Disability or Retirement and
shall terminate (i) on the date which is 90 days after the date of such
termination of employment or on the expiration of the stated term of the Stock
Option, whatever shall first occur, in the case of a Participant which has been
employed by the Company or any of its Subsidiaries for ten full years or less,
and, with respect to Incentive Options, in the case of the Retirement of a
Participant, (ii) on the date which is one year after the date of such
termination of employment or on the expiration of the stated term of the Stock
Option, whichever shall first occur, in the case of a Participant who has been
employed by the Company or any of its Subsidiaries for more than ten full years,
but less than 20 full years and, with respect to Incentive Options, in the case
of the Disability of a Participant, or (iii) on the date which is two years
after the date of termination of employment or on the expiration of the stated
term of the Stock Option (other than Incentive Options), whichever shall first
occur, in the case of a Participant who has been employed by the Company or any
of its Subsidiaries for 20 full years or more.
5.7.5    Unless otherwise determined by the Committee at or after grant, if a
Participant’s employment by the Company or any Subsidiary of the Company
terminates for any reason other than death, Disability or Retirement, the Stock
Option will cease vesting as of the date of such termination of employment, and
the Stock Option will terminate on the earlier to occur of the stated expiration
date or 90 days after termination of the employment. If a Participant dies
during the 90 day period following the termination of the employment or business
relationship, any unexercised Stock Option held by the Participant, or
Transferred by the Participant in accordance with Section 5.6, shall be
exercisable, to the full extent that such Stock Option was exercisable at the
time of death, for a period of one year after the date of death of the
Participant or until the expiration of the stated term of the Stock Option,
whichever occurs first.
5.7.6    Repricing Prohibited.  Subject to the anti-dilution adjustment
provisions contained in Section 4.2, without the prior approval of the Company’s
shareholders, evidenced by a majority of votes cast, neither the Committee nor
the Board shall cause the cancellation, substitution or amendment of a Stock
Option that would have the effect of reducing the exercise price of such Stock
Option previously granted under the Plan, or otherwise approve any modification
to such Stock Option that would be treated as a “repricing” under the then
applicable rules, regulations or listing requirements adopted by the New York
Stock Exchange.
ARTICLE 6
STOCK APPRECIATION RIGHTS
6.1    Grant of Stock Appreciation Rights.  A Stock Appreciation Right may be
granted to any Eligible Employee selected by the Committee. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event. Stock Appreciation Rights shall be exercisable or
payable at such time or times and upon conditions as

7

--------------------------------------------------------------------------------




may be approved by the Committee, provided that the Committee may accelerate the
exercisability or payment of a Stock Appreciation Right at any time.
6.2    Freestanding Stock Appreciation Rights.  A Stock Appreciation Right may
be granted without any related Stock Option and may be subject to such vesting
and exercisability requirements as specified by the Committee in an Award
Agreement. Such vesting and exercisability requirements may be based on the
continued service of the Participant with the Company or its Subsidiaries for a
specified time period (or periods) or on the attainment of specified performance
goals established by the Committee in its discretion. A Stock Appreciation Right
will be exercisable or payable at such time or times as determined by the
Committee, provided that the maximum term of a Stock Appreciation Right shall be
ten years from the Grant Date. The base price of a Stock Appreciation Right
granted without any related Stock Option shall be determined by the Committee in
its sole discretion; provided, however, that the base price per Share of any
such freestanding Stock Appreciation Right shall not be less than 100% of the
Fair Market Value of the Shares on the Grant Date.
6.3    Tandem Stock Option/Stock Appreciation Rights.  A Stock Appreciation
Right may be granted in tandem with a Stock Option, either at the time of grant
or at any time thereafter during the term of the Stock Option. A tandem Stock
Option/Stock Appreciation Right will entitle the holder to elect, as to all or
any portion of the number of Shares subject to such Stock Option/Stock
Appreciation Right, to exercise either the Stock Option or the Stock
Appreciation Right, resulting in the reduction of the corresponding number of
Shares subject to the right so exercised as well as the tandem right not so
exercised. A Stock Appreciation Right granted in tandem with a Stock Option
hereunder shall have a base price per Share equal to the Exercise Price of the
Stock Option, will be vested and exercisable at the same time or times that a
related Stock Option is vested and exercisable, and will expire no later than
the time at which the related Stock Option expires.
6.4    Payment of Stock Appreciation Rights.  A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a Share on the date of exercise or payment of
the Stock Appreciation Right over the base price of such Stock Appreciation
Right, by (ii) the number of Shares as to which such Stock Appreciation Right is
exercised or paid. Subject to the requirements of Section 409A of the Code,
payment of the amount determined under the foregoing may be made, as approved by
the Committee and set forth in the Award Agreement, in Shares valued at their
Fair Market Value on the date of exercise or payment, in cash, or in a
combination of Shares and cash, subject to applicable tax withholding
requirements.
6.5    No Rights as Shareholder. The Participant shall not have any rights as a
shareholder with respect to the shares subject to a Stock Appreciation Right
Award until such time as Shares are delivered to the Participant pursuant to the
terms of the Award Agreement.
6.6    Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.2, without the prior approval of the Company’s
shareholders, evidenced by a majority of votes cast, neither the Committee nor
the Board shall cause the cancellation, substitution or amendment of a Stock
Appreciation Right that would have the effect of reducing the base price of such
a Stock Appreciation Right previously granted under the Plan, or otherwise
approve any modification to such a Stock Appreciation Right that would be
treated as a “repricing” under the then applicable rules, regulations or listing
requirements adopted by the New York Stock Exchange.
ARTICLE 7
RESTRICTED STOCK AWARDS
7.1    Grant of Restricted Stock Awards.  A Restricted Stock Award may be
granted to any Eligible Employee selected by the Committee. The Committee may
require the payment by the Participant of a specified purchase price in
connection with any Restricted Stock Award.
7.2    Vesting Requirements.  The restrictions imposed on Shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement,

8

--------------------------------------------------------------------------------




provided that the Committee may accelerate the vesting of a Restricted Stock
Award at any time. Such vesting requirements may be based on the continued
employment of the Participant with the Company or its Subsidiaries for a
specified time period (or periods) or on the attainment of specified performance
goals established by the Committee in its discretion. If the vesting
requirements of a Restricted Stock Award shall not be satisfied, the Award shall
be forfeited and the Shares subject to the Award shall be returned to the
Company.
7.3    Restrictions.  Shares granted under any Restricted Stock Award may not be
transferred, assigned or subject to any encumbrance, pledge, or charge until all
applicable restrictions are removed or have expired, unless otherwise allowed by
the Committee. Failure to satisfy any applicable restrictions shall result in
the subject shares of the Restricted Stock Award being forfeited and returned to
the Company. The Committee may require in an Award Agreement that certificates
representing the shares granted under a Restricted Stock Award bear a legend
making appropriate reference to the restrictions imposed, and that certificates
representing the shares granted or sold under a Restricted Stock Award will
remain in the physical custody of an escrow holder until all restrictions are
removed or have expired.
7.4    Rights as Shareholder.  Subject to the foregoing provisions of this
Article 7 and the applicable Award Agreement, the Participant shall have all
rights of a shareholder with respect to the Shares granted to the Participant
under a Restricted Stock Award, including the right to vote the Shares and
receive all dividends and other distributions paid or made with respect to such
Shares. The Committee may provide in an Award Agreement for the payment of
dividends and distributions to the Participant at such times as paid to
shareholders generally or at the times of vesting or other payment of the
Restricted Stock Award.
7.5    Section 83(b) Election.  If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within 30 days following the Grant Date, a copy of such
election with the Company and with the Internal Revenue Service, in accordance
with the regulations under Section 83 of the Code. The Committee may provide in
an Award Agreement that the Restricted Stock Award is conditioned upon the
Participant’s making or refraining from making an election with respect to the
Award under Section 83(b) of the Code.
ARTICLE 8
STOCK UNIT AWARDS
8.1    Grant of Stock Unit Awards.  A Stock Unit Award may be granted to any
Eligible Employee selected by the Committee. The value of each stock unit under
a Stock Unit Award is equal to the Fair Market Value of a Share on the
applicable date or time period of determination, as specified by the Committee.
A Stock Unit Award shall be subject to such restrictions and conditions as the
Committee shall determine. A Stock Unit Award may be granted together with a
dividend equivalent right with respect to the Shares subject to the Award, which
may be accumulated and may be deemed reinvested in additional stock units, as
determined by the Committee in its discretion.
8.2    Vesting of Stock Unit Awards.  On the Date of Grant, the Committee shall
in its discretion determine any vesting requirements with respect to a Stock
Unit Award, which shall be set forth in the Award Agreement, provided that the
Committee may accelerate the vesting of a Stock Unit Award at any time. Vesting
requirements may be based on the continued employment of the Participant with
the Company or its Subsidiaries for a specified time period (or periods) or on
the attainment of specified performance goals established by the Committee in
its discretion. A Stock Unit Award may also be granted on a fully vested basis,
with a deferred payment date.
8.3    Payment of Stock Unit Awards.  A Stock Unit Award shall become payable to
a Participant at the time or times determined by the Committee and set forth in
the Award Agreement, which shall be made within 60 days following the vesting of
the Award. Payment of a Stock Unit Award may be made, at the discretion of the
Committee, in cash or in Shares, or in a combination of cash and Shares, subject
to applicable tax withholding requirements. Any cash payment of a Stock Unit
Award shall be made based upon the Fair Market Value of the Common Stock,
determined on such date or over such time period as determined by the Committee.

9

--------------------------------------------------------------------------------




8.4    No Rights as Shareholder.  The Participant shall not have any rights as a
shareholder with respect to the shares subject to a Stock Unit Award until such
time as Shares are delivered to the Participant pursuant to the terms of the
Award Agreement.
ARTICLE 9
STOCK AWARDS
9.1    Grant of Stock Awards.  A Stock Award may be granted to any Eligible
Employee selected by the Committee. A Stock Award may be granted for past
services, in lieu of bonus or other cash compensation or for any other valid
purpose as determined by the Committee. A Stock Award granted to an Eligible
Employee represents Shares that are issued without restrictions on transfer and
other incidents of ownership and free of forfeiture conditions, except as
otherwise provided in the Plan and the Award Agreement. The Committee may, in
connection with any Stock Award, require the payment of a specified purchase
price.
9.2    Rights as Shareholder.  Subject to the foregoing provisions of this
Article 9 and the applicable Award Agreement, upon the issuance of the Shares
under a Stock Award the Participant shall have all rights of a shareholder with
respect to the Shares, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect to such Shares.


ARTICLE 10
PERFORMANCE AWARDS
10.1    General. Performance Awards may be granted to Eligible Employees in such
form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Performance Awards, including the
determination of the Committee with respect to the form of payout of Performance
Awards, shall be set forth in separate Award Agreements, which agreements need
not be identical.
10.2    Value of Performance Awards. In addition to any other non-performance
terms included in the Award Agreement, the Committee shall set the applicable
Performance Objectives in its discretion, which objectives, depending on the
extent to which they are met, will determine the value of a Performance Award,
and the amount, if any, that will be paid out to the Participant.
10.3    Earning of Performance Awards. Upon the expiration of the applicable
Performance Period or other non-performance-based vesting period, if longer, the
holder of a Performance Award shall be entitled to receive payout on the value
of the Performance Award earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
Performance Objectives have been achieved and any other non-performance-based
terms met. No payment shall be made with respect to a Qualified
Performance-Based Award prior to certification by the Committee that the
Performance Objectives have been attained.
10.4    Form and Timing of Payment of Performance Awards. Payment of earned
Performance Awards shall be as determined by the Committee at the Grant Date and
shall be evidenced in the Award Agreement. Subject to the terms of the Plan and
the Award Agreement, the Committee, in its sole discretion, may pay earned
Performance Awards in the form of cash, Stock or other Awards (or in a
combination cash, Stock or other Awards) equal to the value of the earned
Performance Awards, payable at the close of the applicable Performance Period,
or within 60 days after the end of the Performance Period. Any cash, Stock, or
other Awards issued in connection with a Performance Award may be issued subject
to any restrictions deemed appropriate by the Committee.
10.5    Termination of Service. Except as provided by the Committee in an Award
Agreement or otherwise, if, prior to the time that the applicable Performance
Period has expired, a Participant’s employment with the Company terminates for
any reason, all of such Participant’s Performance Awards shall be forfeited by
the Participant to the Company for no consideration.

10

--------------------------------------------------------------------------------




10.6    Performance Objectives.
10.6.1    Each Performance Award shall specify the Performance Objectives that
must be achieved before such Award shall become earned. With respect to
Qualified Performance-Based Awards, the Committee shall establish the applicable
Performance Objectives in writing not later than ninety (90) days after the
commencement of the Performance Period or, if earlier, the date as of which
twenty-five percent (25%) of the Performance Period has elapsed. The Company may
also specify a minimum acceptable level of achievement below which no payment
will be made and may set forth a formula for determining the amount of any
payment to be made if performance is at or above such minimum acceptable level
but falls short of the maximum achievement of the specified Performance
Objectives.
10.6.2    Performance Objectives may be described in terms of Company-wide
objectives or objectives that are related to the performance of an individual
Participant or a Subsidiary, division, department, business unit, or function of
or within the Company, or any combination thereof. Performance Objectives may be
measured on an absolute or relative basis. Relative performance may be measured
by comparison to a peer company or group of peer companies, by comparison
between one or more Subsidiaries, divisions, departments, business units, or
functions, or by comparison to a financial market index or indices or any
combination thereof. With respect to Qualified Performance-Based Awards,
Performance Objectives shall be limited to specified levels of or increases in
one or more of the following: (i) earnings, including net earnings, total
earnings, operating earnings, core net operating earnings, earnings growth, net
income, operating income, earnings before or after taxes, earnings before or
after interest, depreciation, amortization, or extraordinary or special items,
or aggregate or per-share book value or adjusted book value (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
share (basic or diluted), core net operating earnings per share, net income per
share, or operating income per share; (iv) operating profit; (v) revenue,
revenue growth, or rate of revenue growth; (vi) written premiums (gross or net);
(vii) combined ratios; (viii) return measures (gross or net), including but not
limited to return on assets, capital, invested capital, equity, sales, and
premiums, financial return ratios, or internal rates of return; (ix) operating
expenses; (x) share price, including but not limited to growth measures and
total shareholder return; (xi) cash flow (including but not limited to operating
cash flow, free cash flow, and cash flow return on capital), cash flow return on
investment (discounted or otherwise), net cash provided by operations or cash
flow in excess of cost of capital, working capital turnover; (xii)
implementation or completion of projects or processes; (xiii) balance sheet
measurements; (xiv) cumulative earnings per share growth or cumulative core
operating earnings per share growth; (xv) operating margin, profit margin, or
gross margin; (xvi) cost or expense targets, reductions and savings,
productivity and efficiencies; and (xvii) debt maintenance or reduction,
including as a percentage of equity. The Committee may establish Performance
Objectives based on performance goals on other measures not listed above with
respect to Performance Awards that are not intended to qualify as Qualified
Performance-Based Awards.
10.6.3    The Committee shall adjust Performance Objectives and the related
minimum acceptable level of achievement if, in the sole judgment of the
Committee, events or transactions have occurred after the applicable Grant Date
of a Performance Award that are unrelated to the performance of the Company or
Participant and result in a distortion of the Performance Objectives or the
related minimum acceptable level of achievement except, however, the Committee
shall not adjust Performance Objectives and related minimum accepted levels of
achievement with respect to Qualified Performance-Based Awards in a manner that
would adversely affect the treatment of such Award under Section 162(m) of the
Code. Potential transactions or events giving rise to adjustment include, but
are not limited to, (i) restructurings, discontinued operations, extraordinary
items or events, and other unusual or nonrecurring charges; (ii) an event either
not directly related to the operations of the Company or not within the
reasonable control of the Company’s management; and (iii) a change in tax law or
accounting standards required by generally accepted accounting principles.

11

--------------------------------------------------------------------------------




ARTICLE 11
EXTRAORDINARY EVENTS
11.1    Except as provided by the Committee in an Award Agreement, if during the
term of an Award, there shall occur a Change in Control:
11.1.1     If an outstanding Award (A) is assumed by a successor entity (or
affiliate thereto) or continued or (B) is replaced with an equity award that (i)
preserves the existing value of the Award at the time of the Change in Control,
(ii) provides for subsequent payout in accordance with a vesting schedule and
Performance Objectives, as applicable, that are the same or more favorable to
the Participants than the vesting schedule and Performance Objectives applicable
to such Award as determined in the sole discretion of the Committee, and (iii)
are exempt from or in compliance with Section 409A, then such Award or such
substitute thereof shall remain outstanding and be governed by their respective
terms and the provisions of the Award Agreement and the Plan (or such successor
plan) subject to Section 11.1.3 below.
11.1.2     If an outstanding Award is not assumed, continued or replaced in
accordance with Section 11.1.1 above, then upon the Change in Control the
following treatment (referred to as “Change-in-Control Treatment”) shall apply
to such Award: (A) outstanding Stock Options and Stock Appreciation Rights shall
immediately vest and become exercisable; (B) such restrictions and other
conditions applicable to outstanding Restricted Stock Awards, Stock Unit Awards
or Stock Awards, including vesting requirements, shall immediately lapse and
such Awards shall be free of all restrictions and fully vested; and
(C) outstanding Performance Awards shall immediately vest and shall be payable
within 30 days as if the Performance Objectives have been achieved at the target
(or if no target, the maximum) performance level.
11.1.3    If (A) an outstanding Award is assumed, continued or replaced in
accordance with Section 11.1.1 above and (B) a Participant’s employment with the
Company is terminated by the Company for any reasons other than Cause or by such
Participant for Good Reason, in each case, within the 18 month period commencing
as of the closing of the Change in Control, then, as of the date of such
Participant’s termination, the Change-in-Control Treatment set forth in
Section 11.1.2 above shall apply to all assumed, continued or replaced Awards of
such Participant then outstanding.
11.2    For purposes of this Article 11, the terms below shall be defined as
follows:
11.2.1    Change in Control means:
(a)    The direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its Subsidiaries, taken as a whole;
(b)    The dissolution or liquidation of the Company or any merger, other than a
merger for the purpose of the redomestication of the Company (not involving an
event set forth in Section 11.2.1(c) or 11.2.1(d)), consolidation, exchange or
other transaction in which the Company is not the surviving corporation or in
which the outstanding Shares of the Company are converted into cash, other
securities or other property;
(c)    The acquisition of Beneficial Ownership of 25% or more of the outstanding
Shares by any entity or group, excluding for purposes of this Section 11.2.1(c),
the Lindner Family; or
(d)    during any period of one year after January 1, 2015, individuals who at
the beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the

12

--------------------------------------------------------------------------------




period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority of the Board.
11.2.2    “Lindner Family” means, collectively, the wife of the late Carl H.
Lindner, Jr. and all of the lineal descendants of the late Carl H. Lindner, Jr.
and his wife, and the spouses of such lineal descendants, as well as trusts or
family limited partnerships established by or for the benefit of such persons,
and limited liability companies of which the majority of membership interests
are held by the estate of the late Carl H. Lindner, Jr., his wife or any of the
lineal descendants of the late Carl H. Lindner, Jr. and his wife or the spouses
of such lineal descendants, or any trusts or family limited partnerships
established by or for the benefit of such persons.
11.2.3    “Good Reason” means with respect to any Participant, unless otherwise
provided in the applicable Award Agreement, without the Participant’s written
consent, (A) the Company’s requiring a material change in the Participant’s
principal place of employment as it existed immediately prior to the Change in
Control, except for reasonably required travel on the Company’s business that is
not materially greater than such travel requirements prior to the Change in
Control (for this purpose, a change of 35 or fewer miles shall not be considered
a material change in the Participant’s principal place of employment); (B) a
material reduction in the Participant’s benefits or compensation (within the
meaning of Treasury Regulation § 1.409A-1(n)(2)(ii)(A)(2)) as in effect
immediately prior to the Change in Control; or (C) a material reduction in the
Participant’s job responsibilities, authority, position or duties with the
Company as in effect immediately prior to the Change in Control. A termination
for Good Reason must be communicated by the Participant to the Company by
written notice that specifies the event or events claimed to provide a basis for
termination for Good Reason; provided that the Participant’s written notice must
be tendered within ninety (90) days of the occurrence of such event or events
and provided further that the Company shall have failed to remedy such act or
omission within thirty (30) days following its receipt of such notice. A
Participant’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
hereunder if the Participant actually terminates employment within six months
after the Company’s failure to timely remedy or, if earlier, prior to the 18
month anniversary of the Change in Control.


ARTICLE 12
FORFEITURE EVENTS
12.1    General. In addition to the termination provisions applicable to Stock
Options as provided in Section 5.7, the Committee may specify in an Award
Agreement at the time of the Award that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to termination, reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events shall include, but shall not be limited to,
termination of employment for Cause, violation of material Company policies,
breach of noncompetition, confidentiality or other restrictive covenants that
may apply to the Participant, or other conduct by the Participant that is
detrimental to the business or reputation of the Company.
12.2    Termination for Cause. Unless otherwise provided by the Committee and
set forth in an Award Agreement, if a Participant’s employment with the Company
or any Subsidiary of the Company shall be terminated for “Cause,” the Company
may, in its sole discretion, immediately terminate such Participant’s right to
any further payments, vesting or exercisability with respect to any Award in its
entirety. For purposes of the Plan:
12.2.1    If a Participant is party to an employment (or similar) agreement with
the Company or any Subsidiary of the Company that defines the term “Cause,” such
definition shall apply for purposes of the Plan; or
12.2.2    If Section 12.2.1 does not apply, termination for “Cause” shall mean
termination of employment as a result of a violation of any Company policy,
procedure or guideline, or engaging in any of

13

--------------------------------------------------------------------------------




the following forms of misconduct: conviction of any felony or of any
misdemeanor involving dishonesty or moral turpitude; theft or misuse of the
Company’s property or time; use of alcohol or controlled substances on the
Company’s premises or appearing on such premises while intoxicated or under the
influence of drugs not prescribed by a physician, or after having abused
prescribed medications; illegal use of any controlled substance; illegal
gambling on the Company’s premises; discriminatory or harassing behavior,
whether or not illegal under federal, state or local law; willful misconduct; or
falsifying any document or making any false or misleading statement relating to
employment by the Company; or injures the economic or ethical welfare of the
Company by misconduct or inattention to duties and responsibilities, or fails to
meet the Company’s performance expectations, as determined by the Company in its
sole discretion. The term “Company” in the immediately preceding sentence will
be interpreted to include any Subsidiary of the Company, as appropriate.
12.3    The Company shall have the power to determine whether the Participant
has been terminated for Cause and the date upon which such termination for Cause
occurs. Any such determination shall be final, conclusive and binding upon the
Participant. In addition, if the Company shall reasonably determine that a
Participant has committed or may have committed any act which could constitute
the basis for a termination of such Participant’s employment for Cause, the
Company may suspend the Participant’s rights to exercise any options, receive
any payment or vest in any right with respect to any Award pending a
determination by the Company of whether an act has been committed which could
constitute the basis for a termination for “Cause” as provided in Section 12.2.
ARTICLE 13
TERMINATION OR AMENDMENT OF THIS PLAN
13.1    The Board may at any time amend, suspend, or terminate the Plan;
provided, however, that no amendments by the Board shall, without further
approval of the shareholders of the Company:
13.1.1    Change the definition of Eligible Employees;
13.1.2    Except as provided in Article 4, increase the number of Shares which
may be subject to all Awards or to Incentive Options granted under the Plan; or
increase the maximum number of Shares with respect to which all Awards or with
respect to which Stock Options and Stock Appreciation Rights may be granted to
any Participant during any fiscal year;
13.1.3    Cause the Plan or any Award granted under the Plan to fail to meet the
conditions for exclusion of application of the $1 million deduction limitation
imposed by Section 162(m) of the Code;
13.1.4    Cause any Option granted as an Incentive Stock Option to fail to
qualify as an “Incentive Stock Option” as defined by Section 422 of the Code; or
13.1.5    Be necessary or advisable, as determined by the Board, for purposes of
complying with Section 162(m) or Section 422 of the Code, the listing
requirements of the New York Stock Exchange or Nasdaq National Market or other
exchange or market or for any other purpose.
; provided further, no amendment to the Plan or to any Award shall materially
adversely affect the rights of any Participant with respect to an Award then
outstanding without the consent of such Participant.
Notwithstanding the foregoing, subject to the limitations of applicable law, if
any, and without an affected Participant’s consent, the Board or the Committee
may amend the terms of the Plan or any one or more Awards from time to time to
the extent necessary to bring such Awards into compliance with applicable law or
stock exchange rules or to prevent adverse tax or accounting consequences to the
Company or Participants under Section 409A of the Code or accounting rules.

14

--------------------------------------------------------------------------------




13.2    This Plan shall continue in effect until the expiration of all Awards
granted under the Plan unless terminated earlier in accordance with this Article
13; provided, however, that it shall otherwise terminate and no Awards shall be
granted after the tenth anniversary of the date of approval of the Plan by the
Company’s shareholders as set forth in Section 14.1.
ARTICLE 14
GENERAL PROVISIONS
14.1    Shareholder Approval. This Plan became effective following its adoption
by the Board and its approval by the Company’s shareholders on May 12, 2015.
14.2    Award Agreements. An Award under the Plan shall be evidenced by an Award
Agreement in a written or electronic form approved by the Committee setting
forth the number of Shares, units or rights subject to the Award, the exercise
price, base price, or purchase price of the Award, the time or times at which an
Award will become vested, exercisable or payable and the term of the Award. The
Award Agreement may also set forth the effect on an Award of termination of
employment under certain circumstances. The Award Agreement shall be subject to
and incorporate, by reference or otherwise, all of the applicable terms and
conditions of the Plan, and may also set forth other terms and conditions
applicable to the Award as determined by the Committee consistent with the
limitations of the Plan. Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code. The grant of an Award under
the Plan shall not confer any rights upon the Participant holding such Award
other than such terms, and subject to such conditions, as are specified in the
Plan as being applicable to such type of Award (or to all Awards) or as are
expressly set forth in the Award Agreement. The Committee need not require the
execution of an Award Agreement by a Participant, in which case, acceptance of
the Award by the Participant shall constitute agreement by the Participant to
the terms, conditions, restrictions and limitations set forth in the Plan and
the Award Agreement as well as the administrative guidelines of the Company in
effect from time to time.
14.3    Deferrals. The Committee may permit recipients of Awards to defer the
distribution of all or part of any Award in accordance with Section 409A of the
Code (if applicable) and such terms and conditions as the Committee shall
establish.
14.4    No Loans. No loans from the Company to Participants shall be permitted
in connection with the Plan.
14.5    Transfer; Assignment. Except as otherwise provided in Sections 5.6,
5.7.3, 5.7.4 and 5.7.5 solely with respect to Options and except as otherwise
provided below, Awards under the Plan shall not be Transferable by the
Participant or exercisable by any person other than the Participant, and Awards
under the Plan shall not be subject in any manner to assignment, alienation,
pledge, encumbrance or charge:
14.5.1    During the lifetime of a Participant, an Award is not transferable
voluntarily or by operation of law and may be exercised only by such individual;
14.5.2    Upon the death of a Participant, an Award may be transferred to the
beneficiaries or heirs of the Participant by will or by the laws of descent and
distribution; and
14.5.3    An Award may be transferred pursuant to a qualified domestic relations
order as defined by the Code or Title I of ERISA.
Notwithstanding the foregoing, the Committee may, with respect to particular
Awards, establish or modify the terms of the Award to allow the Award to be
transferred at the request of a Participant to trusts established by a
Participant or as to which a Participant is a grantor or to lineal descendants
of a Participant or otherwise for personal and tax planning purposes of a
Participant. If the Committee allows such transfer, such Awards shall not be
exercisable for a period of six months following the action of the Committee.



15

--------------------------------------------------------------------------------




14.6    Securities Laws. No Shares will be issued or transferred pursuant to an
Award unless and until all then applicable requirements imposed by Federal and
state securities and other laws, rules and regulations and by any regulatory
agencies having jurisdiction, and by any exchanges upon which the Shares may be
listed, have been fully met. As a condition precedent to the issuance of Shares
pursuant to the grant or exercise of an Award, the Company may require the
Participant to take any reasonable action to meet such requirements. The
Committee may impose such conditions on any Shares issuable under the Plan as it
may deem advisable, including, without limitation, restrictions under the
Securities Act of 1933, under the requirements of any exchange upon which such
shares of the same class are then listed, and under any blue sky or other
securities laws applicable to such shares. The Committee may also require the
Participant to represent and warrant at the time of issuance or transfer that
the Shares are being acquired only for investment purposes and without any
current intention to sell or distribute such shares.
14.7    No Right to Continued Employment. Neither the establishment of the Plan
nor the granting of any Award hereunder shall confer upon any Eligible Employee
any right to continue in the employ of the Company or any Subsidiary of the
Company, or interfere in any way with the right of the Company or any Subsidiary
of the Company to terminate such employment at any time.
14.8    No Rights as Shareholder. Except as otherwise provided in Section 7.4,
Participant shall have no rights as a holder of Shares with respect to any
unissued securities covered by an Award until the date the Participant becomes
the holder of record of such securities.
14.9    Other Plans. The value of, or income arising from, any Awards issued
under this Plan shall not be treated as compensation for purposes of any
pension, profit sharing, life insurance, disability or other retirement or
welfare benefit plan now maintained or hereafter adopted by the Company or any
Subsidiary of the Company, unless such plan specifically provides to the
contrary.
14.10    Unfunded Plan. The adoption of the Plan and any reservation of Shares
or cash amounts by the Company to discharge its obligations hereunder shall not
be deemed to create a trust or other funded arrangement. Except upon the
issuance of Common Stock pursuant to an Award, any rights of a Participant under
the Plan shall be those of a general unsecured creditor of the Company, and
neither a Participant nor the Participant’s permitted transferees or estate
shall have any other interest in any assets of the Company by virtue of the
Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.
14.11    Withholding of Taxes. The Participant shall be responsible for payment
of any taxes or similar charges required by law to be withheld from an Award or
an amount paid in satisfaction of an Award, which shall be paid by the
Participant on or prior to the payment or other event that results in taxable
income in respect of an Award. The Award Agreement may specify the manner in
which the withholding obligation shall be satisfied with respect to the
particular type of Award.
14.12    Code Section 409A Compliance. Each Award granted under this Plan is
intended to be either exempt from or in compliance with the requirements of
Section 409A of the Code, and the Plan shall be interpreted accordingly. Without
limiting the foregoing, no amount shall be deferred, accelerated, extended, paid
out, settled, adjusted, substituted, exchanged or modified in a manner that
would cause the Award to fail to satisfy the conditions of an applicable
exception from the requirements of Section 409A of the Code or otherwise would
subject the Participant to the additional tax imposed under Section 409A of the
Code. If the Participant is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of the Participant’s
separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)), any Award, to the extent such Award constitutes non-qualified
deferred compensation subject to Section 409A of the Code and required to be
delayed pursuant to Section 409A(2)(B)(i) of the Code (after taking into account
any exclusions applicable to such payments under Section 409A of the Code),
shall not be made until the first business day after (i) the expiration of six
(6) months from the Participant’s separation from service or (ii) if earlier,
the date of Participant’s death.

16

--------------------------------------------------------------------------------




14.13    Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions of the Plan or such Award Agreement shall
be severable and enforceable in accordance with their terms, and all provisions
shall remain enforceable in any other jurisdiction.
14.14    Liability. No employee of the Company and no member of the Committee or
the Board shall be liable for any action or determination taken or made in good
faith with respect to the Plan or any Award granted hereunder and, to the
fullest extent permitted by law, all employees and members of the Committee or
the Board shall be indemnified by the Company for any liability and expenses
which may occur through any claim or cause of action arising under or in
connection with this Plan or any Awards granted under this Plan.
14.15    Governing Law. This Plan and actions taken in connection with it shall
be governed by the laws of Ohio, without regard to the principles of conflict of
laws. The Plan is not intended to be governed by the Employment Retirement
Income Security Act of 1974, and shall be so construed and administered.



17